Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first invent or to file provisions of the AIA .  

Election/Restrictions
Claims 1-7 and 9-29, as amended below, are allowable.  Claims 11 and 15-27, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to MPEP § 821.04(a) and 806.04(h), the restriction requirement (including the election of species) set forth in the communication dated Sep. 27, 2019 is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.  

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Roy Gross on 3/16/21.  

The claims are amended as follows: 

1. (Currently Amended) A fibrinogen-based tissue adhesive patch, comprising: 
a backing comprising a film made of a biocompatible polymer; and[[,]] 
a fibrinogen sealant; 
wherein: 
said backing is characterized by a thickness of about 100-200 µm, and said backing does not comprise an interpenetrating network; 
said fibrinogen sealant is incorporated into at least one surface of said biocompatible polymer backing to a depth of between 20 microns and 60 microns by physically pressing said fibrinogen sealant into said at least one surface such that said fibrinogen sealant remains partially exposed on said at least one surface; and[[,]] 
said tissue adhesive patch does not include any mesh or woven component.  

15. (Currently Amended) A method for producing a fibrinogen-based tissue adhesive patch, wherein said method comprises: 
casting a polymer film made from a biocompatible polymer, wherein said polymer film is characterized by a thickness of about 100-200 µm; 
softening said polymer film; 
placing a fibrinogen sealant on at least one surface of said polymer film; and[[,]] 


16. (Currently Amended) The method according to claim 15, wherein said step of casting a polymer film comprises casting a polymer film from a biocompatible crosslinked polyurethane polymer comprising [[a ]]units of a biocompatible block copolymer connected by polyurethane linkages, said biocompatible block copolymer selected from the group consisting of polyethylene glycol - polycaprolactone copolymers; polyethylene glycol - DL-lactide copolymers; and polyethylene glycol - polycaprolactone - DL-lactide copolymers.  

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The prior art does not teach or reasonably suggest a fibrinogen-based tissue adhesive patch as instantly claimed, made by physically pressing a fibrinogen sealant into a biocompatible polymer film.  Therefore, the instant claims are considered to distinguish over the cited prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658